Title: To George Washington from Colonel Ann Hawkes Hay, 2 August 1776
From: Hay, Ann Hawkes
To: Washington, George



Sir,
Haverstraw [N.Y.] August 2d 1776

I find my own apprehensions that the Banks of Hudson’s River would become the Chief Theatre of the War, confirmed by the Opinion of the Congress; and I feel therefore vast Satisfaction in the Provision they are making for a proper Defence on this great Line of Communication, as well as in the Report, that your Excellency is at the same Time concerting Measures, totally to obstruct the Navigation below the Capital.
The Vessels under Capt. Parker’s Command on their Departure from our Bay, brought to in an Hour after my last Letter was dispatched between Teller’s Point and the Verdritige Hook; where they still continue, and have since they changed their Ground, received some supplies from the West Chester Shore. On this Side our Watch is so strictly kept up, that they have had Nothing from us, since the Day on which they distroyed Halsteed’s House.
By the late Act of our Congress for establishing River Guards, I observe that the appointment of the Deputy Commissaries is left to your Excellency; & if the Burden of the Service will not fall too heavy upon the Undertaker, I stand ready to perform it on this Side of the River; and being conveniently situated & having an extensive Acquaintance in the surrounding Country for the facilitating the Necessary supplies, I now offer myself for that Trust, with hopes of your Favor and Approbation. The Bearer will wait for your Excellency’s Answer, for I propose upon his return & your Acceptance of my Services, instantly to wait upon you, for your further Commands. The obstruction of all Intercourse by Water between the High Land Forts, & Head Quarters renders it so difficult to give & procure Intelligence, which may be of the utmost moment to the Inhabitants on the Borders of the River, that I beg Leave in Compliance with their Wishes, to intreat your Excellency’s attention to the Proposal of setting up a Post to ride once or twice in a Week between these

Stages. I think I could procure a Rider at thirty or Forty Shillings a Trip & that the Letters & Carriage of small Articles wanted from the Capital, all along the Road, and now not to be obtained by Water, would pay if not Overbalance the Expence. I have the Honor to be, Sir, your Excellency’s most Obedt Humble servt

A. Hawkes Hay

